 Case 1:18-cv-00950-LO-JFA Document 235 Filed 08/14/19 Page 1 of 3 PageID# 6613



                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, et al.,

       Plaintiffs,

v.
                                          Case No. 1:18-cv-00950-LO-JFA
COX COMMUNICATIONS, INC., et al.,

       Defendants.




        REQUEST FOR ENTRY OF AN ORDER ALLOWING PLAINTIFFS TO FILE
     ELECTRONIC COPIES OF THEIR EXHIBITS TO THEIR MOTION FOR SUMMARY
        JUDGMENT ON A FLASH DRIVE OR HARD-DRIVE RATHER THAN ECF
Case 1:18-cv-00950-LO-JFA Document 235 Filed 08/14/19 Page 2 of 3 PageID# 6614



       Plaintiffs respectfully move this Court for an order to permit them to file the exhibits to

their summary judgment motion on a flash drive or hard-drive, rather than through the Court’s

Electronic Court Filing system (“ECF”). In support, Plaintiffs state as follows:

       1) Plaintiffs have asserted claims against Defendants for vicarious and contributory

           infringement, involving over 10,000 copyrighted works.

       2) Plaintiffs intend to file a motion for summary judgment on or before August 30, 2019,

       3) As exhibits to their summary judgment motion, Plaintiffs intend to include thousands

           of copyright registrations, as well as hundreds of other supporting documents.

       4) Because of the number of exhibits, and because certain exhibits exceed the file size that

           can be uploaded via ECF, it is more practical to file the exhibits with the Court on a

           flash drive or hard-drive, rather than through the ECF system.

       5) Defendants consent to Plaintiffs’ request made herein.

       For the reasons stated above, Plaintiffs ask this Court for entry of the attached order.

 Dated August 14, 2019                                   Respectfully Submitted,


                                                         /s/ Scott A. Zebrak /
                                                         Scott A. Zebrak (38729)
                                                         Matthew J. Oppenheim (pro hac vice)
                                                         Jeffrey M. Gould (pro hac vice)
                                                         OPPENHEIM + ZEBRAK, LLP
                                                         4530 Wisconsin Avenue, NW, 5th Floor
                                                         Washington, DC 20015
                                                         Tel: 202-480-2999
                                                         scott@oandzlaw.com
                                                         matt@oandzlaw.com
                                                         jeff@oandzlaw.com

                                                         Attorneys for Plaintiffs




                                                     3
Case 1:18-cv-00950-LO-JFA Document 235 Filed 08/14/19 Page 3 of 3 PageID# 6615



                               CERTIFICATE OF SERVICE

I hereby certify that on August 14, 2019, I electronically filed a true and correct copy of the
foregoing using the Court’s CM/ECF system, which then sent a notification of such filing (NEF)
to all counsel of record.


                                                      /s/ Scott A. Zebrak /
                                                      Scott A. Zebrak (38729)
                                                      OPPENHEIM + ZEBRAK, LLP
                                                      4530 Wisconsin Avenue, NW, 5th Floor
                                                      Washington, DC 20015
                                                      Tel: 202-480-2999
                                                      scott@oandzlaw.com




                                                  4
